NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              FEB 11 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

AMEEN AL TAIFI,                                  No. 11-73918

              Petitioner,                        Agency No. A078-065-543

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted January 13, 2015
                            San Francisco California

Before: WALLACE, M. SMITH, and FRIEDLAND, Circuit Judges.

       Ameen Al Taifi petitions for review of an order of the Board of Immigration

Appeals denying his motion to reopen removal proceedings. We have jurisdiction

under 8 U.S.C. § 1252, and reviewing for abuse of discretion, Go v. Holder, 744

F.3d 604, 609 (9th Cir. 2014), we deny the petition for review.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The Board did not abuse its discretion in holding that Al Taifi’s motion to

reopen was filed out of time or in holding that Al Taifi’s motion did not fall within

the timeliness exception for motions based on changed circumstances. The Board

correctly held that Al Taifi failed to show how his evidence of generalized

conditions in Yemen had individual relevancy to his claims. See Najmabadi v.

Holder, 597 F.3d 983, 989–90 (9th Cir. 2010). The Board also thoroughly

considered the evidence related to the alleged death of Al Taifi’s mother, including

the lack of authentication for the police report and the complete lack of detail

regarding the explanation for her death, and did not abuse its discretion in

concluding that this evidence did not establish any connection between the death of

Al Taifi’s mother and the persecution claimed by Al Taifi. See Lin v. Holder, 588

F.3d 981, 986 (9th Cir. 2009) (thorough consideration of evidence revealed lack of

detail regarding connection between actions against petitioner’s relatives and

potential future persecution of petitioner); Toufighi v. Mukasey, 538 F.3d 988,

996–97 (9th Cir. 2008) (evidence immaterial to petitioner’s claim where petitioner

failed to meet his burden to show how he would be affected by the changed

conditions described in the evidence). Thus the Board acted within its discretion

when it held that Al Taifi had not established the existence of changed

circumstances in Yemen that would materially affect his asylum eligibility.


                                          2
PETITION DENIED.




                   3